Citation Nr: 0936377	
Decision Date: 09/25/09    Archive Date: 10/02/09

DOCKET NO.  08-32 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and J.J. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1981 to March 
1987 and October 1987 to January 1992.         

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision dated in February 2008 of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied entitlement to a total rating 
based upon individual unemployability due to service-
connected disabilities.    

The Veteran presented testimony at a hearing before the 
undersigned Veterans Law Judge in July 2009.  A transcript of 
the hearing is associated with the Veteran's claims folder.  
The Veteran submitted additional evidence in support of his 
claim to the Board at the hearing with a waiver.  The Veteran 
waived his right to have the case remanded to the RO for 
review of the additional evidence.  Therefore, the Board 
finds that a remand for the RO's initial consideration of 
this evidence is not required and the Board may proceed with 
the adjudication of this appeal.  38 C.F.R. § 20.1304(c).  

The Board also notes that since the issuance of the August 
2008 statement of the case, additional VA treatment records 
were associated with the claims folder.  These treatment 
records do not pertain to the issue of whether the service-
connected disabilities cause individual unemployability.  The 
Board finds that this evidence is not pertinent to the issue 
on appeal.  Thus, a remand for RO consideration and issuance 
of a supplemental statement of the case is not warranted.  
38 C.F.R. § 19.31 (2008).   




FINDINGS OF FACT

1.  Service connection is in effect for asthma, calcified 
granuloma of the left lower lung rated as 60 percent 
disabling; a fracture of the left great toe rated as zero 
percent disabling; and kidney stones rated as zero percent 
disabling.   

2.  The Veteran's combined disability rating is 60 percent 
and the Veteran meets the percentage requirements of 
38 C.F.R. § 4.16(a).  

3.  The competent evidence establishes that the Veteran's 
service-connected disability does not preclude substantially 
gainful employment.


CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disabilities have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.15, 4.16 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Criteria

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation, provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. §§ 3.340(a)(1), 4.15.  Where the 
schedular disability rating is less than 100 percent, a total 
rating due to individual unemployability may nonetheless be 
assigned if a veteran is rendered unemployable as a result of 
service-connected disabilities, provided that certain 
regulatory requirements are satisfied.  See 38 C.F.R. 
§§ 3.341(a), 4.16(a).  

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  For the above 
purpose of one 60 percent disability, or one 40 percent 
disability in combination, the following will be considered 
as one disability: (1) Disability of one or both lower 
extremities, including the bilateral factor, if applicable, 
(2) disabilities resulting from common etiology or a single 
accident, (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric, (4) multiple injuries incurred in 
action, or (5) multiple disabilities incurred as a prisoner 
of war.  38 C.F.R. § 4.16. 

Marginal employment shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a).  In Faust v. 
West, 13 Vet. App. 342 (2000), the Court of Appeals for 
Veterans Claims (Court) defined "substantially gainful 
employment" as an occupation that provides an annual income 
that exceeds the poverty threshold for one person, 
irrespective of the number of hours or days that the veteran 
actually works and without regard to the veteran's earned 
annual income.  Other factors to be considered in determining 
whether a veteran is unemployable are his level of education, 
his employment history, and his vocational attainment.  See 
Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992).  However, 
advancing age, any impairment caused by conditions that are 
not service connected, and prior unemployability status must 
be disregarded when determining whether he currently is 
unemployable.  38 C.F.R. § 4.16(a).  

Additionally, where the percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b). 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

Analysis

Service connection is in effect for asthma, calcified 
granuloma of the left lower lung rated as 60 percent 
disabling; a fracture of the left great toe rated as zero 
percent disabling; and kidney stones rated as zero percent 
disabling.  The Veteran's combined disability rating is 60 
percent and the Veteran meets the percentage requirements of 
38 C.F.R. § 4.16(a) for consideration for a total 
unemployability rating on a schedular basis.  

The competent evidence of record establishes that the 
Veteran's service-connected disabilities are not severe 
enough to preclude the Veteran from participating in all 
forms of substantially gainful employment.  Regarding the 
Veteran's work history and job experience, the evidence of 
record shows that the Veteran has experience working as a 
fork lift operator, loader, fabricator, driver, and desk 
clerk/housekeeper.  See the September 2007 total rating based 
on individual unemployability due to service-connected 
disabilities (TDIU) application.  The Veteran has a high 
school education.  

The evidence of record shows that if the Veteran worked in 
any of these positions full time, this employment would be 
considered to be substantially gainful employment.  The 
Veteran reported that in 2007, he worked as a desk 
clerk/housekeeper at a motel.  He stated that he earned 
$1,120.00 for working a 40 hour work week.  This amounts to 
$13,440.00 annually which is above the poverty threshold of 
$10,590.00 for one individual for 2007.  See the U.S. 
Department of Commerce, Bureau of Census, Poverty Threshold.  
The poverty threshold for one individual for 2008 is 
$10,991.00.  See the U.S. Department of Commerce, Bureau of 
Census, Poverty Threshold.  The Bureau of Census did not 
release a poverty threshold for 2009.  The Department of 
Health and Human Services poverty threshold for 2009 is 
$10,830.00.  The Board finds that the Veteran was able to 
work in substantially gainful employment in 2007.  

The Veteran asserts that he has been unable to work in a 
substantially gainful employment since February 2007 due to 
his service-connected disabilities.  The central inquiry in 
determining whether a veteran is entitled to a TDIU is 
whether that veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability.  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  When 
determining whether a veteran is entitled to a TDIU, any 
impairment caused by conditions that are not service-
connected must be disregarded when determining whether he or 
she currently is unemployable.  38 C.F.R. § 4.16(a).  

The medical evidence of record does not establish that the 
Veteran's service-connected disabilities preclude him from 
securing and following a substantially gainful occupation, 
but establishes that the service-connected disabilities does 
not preclude gainful employment in certain environments.  

The evidence of records shows that the service-connected 
asthma in and of itself, does not preclude gainful 
employment.  The Veteran was afforded a VA examination in 
August 2008 to determine whether the Veteran's service-
connected disabilities render the Veteran unemployable in a 
substantially gainful occupation.  Regarding the service-
connected asthma, the VA examiner stated that the Veteran did 
experience some exacerbations but the asthma was otherwise 
relatively well-controlled with current medications.  The 
examiner noted that the Veteran reported that he must avoid 
heat and humidity and dusty environments to avoid 
exacerbations and flare-ups.  The examiner agreed with the 
Veteran in that the Veteran would have problems with 
occupational duties that would require him to work in 
environments that would be extremely hot, humid, cold, or 
dusty.  The examiner stated that the Veteran would otherwise 
likely have no significant functional limitations to typical 
occupational duties in an air conditioned, clean environment.  

Regarding the service-connected renal stones, the examiner 
opined that the Veteran may variably and unpredictably 
experience a recurrence of renal stones which would likely 
result in some degree of incapacity with resulting 
absenteeism, but this condition would not likely result in 
any ongoing functional impairment to typical occupational 
duties.  The Board notes that this service-connected 
disability is rated as zero percent disabling.       

Regarding the service-connected fracture of the left great 
toe, the examiner stated that there was no functional 
impairment to standing, walking, or weight bearing.  The 
examiner noted that the Veteran utilized no form of treatment 
or medication for this condition.  The examiner further noted 
that flare-ups occurred only with changes in weather and this 
condition would not likely result in any functional 
limitations to typical occupational duties.  The Board notes 
that this service-connected disability is rated as zero 
percent disabling.       

The evidence of record establishes that the service-connected 
asthma does not preclude the Veteran from obtaining and 
retaining substantially gainful employment so long as the 
employment is in an air-conditioned, clean environment.  As 
discussed above, the Veteran does have a work history in 
which he has been employed in substantially gainful 
employment in this type of environment, specifically 
employment as a desk clerk at a motel or hotel.  There is no 
medical evidence that the service-connected disabilities 
preclude the Veteran from obtaining or retaining 
substantially gainful employment.  

The Board finds that the preponderance of the evidence 
establishes that the Veteran is able to work in a gainful 
occupation despite the service-connected disabilities.  The 
record shows that he was able to sustain gainful employment 
as a desk clerk/housekeeper in 2007 until he lost his 
position with a change in management.  See the August 2008 VA 
examination report and the February 2008 statement from a 
motel (where the Veteran had been employed).  The Veteran's 
service-connected asthma disability clearly impacts his 
industrial adaptability, as evidenced by the 60 percent 
rating assigned to this disability.  However, the evidence 
does not support the contention that this disability, 
standing alone or in combination with the other service-
connected disabilities, causes total unemployability at the 
current time.  When considering the Veteran's level of 
education and previous work experience, the Board finds that 
the service-connected disabilities did not, and still do not, 
preclude the Veteran from all forms of substantially gainful 
employment.  Therefore, the Board concludes that the 
Veteran's claim for TDIU is denied. 

In conclusion, the probative evidence of record clearly 
establishes that the service-connected disabilities are not 
severe enough to preclude substantially gainful employment.  
Based upon these findings and for the reasons and bases 
expressed above, the Board concludes that a preponderance of 
the evidence is against the claim of entitlement to TDIU, and 
the claim is denied.  

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

The RO provided a VCAA notice letter to the Veteran in 
October 2007, prior the initial adjudication of the claim.  
The letter notified the Veteran of what information and 
evidence must be submitted to substantiate a claim for 
entitlement to TDIU.  The letter informed the Veteran as what 
information and evidence must be provided by the Veteran and 
what information and evidence would be obtained by VA.  He 
was also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
in support of his claim to the RO.  The content of the letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  

The requirements of the VCAA also include notice of a 
disability rating and an effective date for award of benefits 
if service connection is granted.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The Veteran was provided 
with notice of the type of evidence necessary to establish a 
disability rating or effective date in October 2007.  The 
record establishes that the Veteran has been afforded a 
meaningful opportunity to participate in the adjudication of 
his claim.  There is no prejudice to the Veteran in the 
Board's considering this case on its merits.  Therefore, the 
Board finds the duty to notify provisions of the VCAA have 
been fulfilled, and any defective notice is nonprejudicial to 
the Veteran and is harmless error.    

The Board finds that all relevant evidence has been obtained 
with regard to the Veteran's claim, and the duty to assist 
requirements have been satisfied.  Service treatment records 
were obtained.  VA treatment records dated in 2007 and 2008 
were obtained and associated with the claims folder.  There 
is no identified relevant evidence that has not been 
accounted for.  A VA examination was performed in August 2008 
in order to obtain medical evidence as to whether the 
service-connected disabilities cause individual 
unemployability.   

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
Veteran in substantiating the claim.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).




ORDER

Entitlement to total rating based on unemployability due to 
service-connected disabilities is not warranted, and the 
appeal is denied.


____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


